512 F.2d 484
Joseph C. CANIZARO, Plaintiff-Appellant,v.KOHLMEYER & COMPANY, Defendant-Appellee.
No. 74-2014.
United States Court of Appeals,Fifth Circuit.
May 2, 1975.

Peter J. Butler, New Orleans, La., Paul E. Hurley, P. J. Stakelum, III, New Orleans, La., for plaintiff-appellant.
Charles Kohlmeyer, Jr., Charles E. Hamilton, III, Earl S. Eichin, Jr., New Orleans, La., Roger L. Waldman, New York City, for defendant-appellee.
Appeal from the United States District Court for the Eastern District of Louisiana.
Before THORNBERRY, SIMPSON and RONEY, Circuit Judges.
PER CURIAM:


1
The appellant, Canizaro, brought suit in the Southern District of New York against a number of New York defendants for damages for claimed violations of Section 12(2) of the Securities Act of 1933, Title 15 U.S.C. § 77l(2), and 17 C.F.R. § 240.10b-5 promulgated pursuant to § 10 of the Securities Exchange Act of 1934, Title 15 U.S.C. § 78j, and on various state law principles in connection with a purchase by Canizaro of certain securities in May 1970.  A New Orleans, Louisiana based registered broker-dealer, Kohlmeyer & Company (Kohlmeyer), the appellee herein, served as Canizaro's broker or seller in the actual consummation of the purchase, and was named as a defendant in addition to the New York defendants.  Upon Kohlmeyer's motion, the case against the appellee was severed and transferred to the Eastern District of Louisiana.


2
Following a full-scale trial on the merits, the district court found for the defendant-appellee on all counts1 and entered the judgment appealed from.  For reasons well stated by the trial court we agree that the plaintiff-appellant Canizaro failed to prove a violation of either § 12(2) or of Rule 10b-5, or to prove a case under applicable Louisiana law.


3
The judgment below was right, and is in all respects


4
Affirmed.



1
 The Findings of Fact and Conclusions of Law of the trial court are reported at 370 F.Supp. 282